Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

Claims 10 & 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claims 10 and 11, it is not clear if the claimed “body” is the outer body, or insert body.

	*   *   *   *   *   *

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 16, & 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Odabachian et al 7,942,765.
	Odabachian shows an arrow head, which includes an outer body 14, and an insert 30 with an insert body with sharp edges extending outward from the outer body, which form a point. There is a feature 16 to attach to an arrow or spear. There are notches 20, 26. The insert includes a base portion 38. With regard to claim 11, note that the method of manufacturing is not given significance in an apparatus claim. 
	It is not clear what is the “appearance of chipped stone”; the outer body shown by Odabachian may resemble chipped stone under some conditions. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odabachian et al in view of Saunders et al 5,269,534.
	In the arrow head shown by Odabachian, it is not clear if the insert has adjustable mass. An adjustable mass would be useful to balance the arrow. For example, Saunders shows that an arrow head may have an adjustable mass. This adjustable mass would be an obvious addition to the arrow head of Odabachian.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odabachian et al in view of Gryspeerd 8,663,041.
	In the arrow head shown by Odabachian, it is not clear how the parts are manufactured. It is known to manufacture parts of arrows by 3D printing to reduce costs. For example, Gryspeerd shows that an arrow head may be 3D printed (column 4, lines 22-33). This 3D printing would be an obvious method to manufacture the arrow head of Odabachian.
	*   *   *   *   *   *

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.





/JOHN A RICCI/Primary Examiner, Art Unit 3711